324 F.2d 506
Harry Carroll KIRK, Appellant,v.UNITED STATES of America, Appellee.
No. 20602.
United States Court of Appeals Fifth Circuit.
Nov. 26, 1963.

Charles R. Wheeler, Fort Worth, Tex., for appellant.
Robert S. Travis, Asst. U.S. Atty., Fort Worth, Tex., Barefoot Sanders, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge and BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
It appearing that appellant had the services of counsel chosen by him at the time of his plea and sentence, we conclude that the trial court did not err in denying his motion to vacate sentence under 28 U.S.C.A. 2255.


2
The judgment is affirmed.